

Exhibit 10.1
[letteragreementimage1a01.jpg]
            
Andrew Drexler                                            May 15, 2015




    


    
Andy:    
                        
I am pleased to extend this offer of employment as SVP, Chief Accounting Officer
and Controller with J. C. Penney Corporation, Inc. (“J.C. Penney”) Depending on
your organization, you may be employed by J. C. Penney Corporation, Inc., or one
of its subsidiaries, (e.g., JCP Logistics, Inc., J. C. Penney Purchasing
Corporation, JCP Procurement, Inc. or JCPenney Puerto Rico, Inc)., reporting to
me. Your new office will be in 6501 Legacy Drive, Plano, Texas 75024. I propose
a start date of Monday, June 8th 2015 and am excited to work with you. The
components of your offer are below.




Compensation
Your annualized base salary will be $380,000.


In addition to your base salary, you will receive a one-time sign-on bonus in
the amount of $300,000 less applicable taxes, within 60 days of your date of
hire.  To receive this sign-on bonus, you must sign and return the attached
sign-on bonus agreement.


After you commence employment with JCPenney, you will receive an equity award on
the date of grant with a fair market value of $525,000. The award will be your
choice of either (1) 100% time-based restricted stock units (“TBRSUs”) or (2)
50% TBRSUs and 50% stock options. One-third of the equity will vest on each of
the first three anniversaries of the grant date. The vesting of equity awards is
contingent on your active employment with the Company on the applicable vesting
date with no break in service.


The grant date will be the third full trading date following the date your
employment begins. The terms and conditions of your equity award will be
provided in your award notice, which will be distributed following your grant
date.


You are also eligible to participate in a performance-based bonus program. Your
target bonus opportunity is 50% of your base salary. Assuming employment for a
full fiscal year, your bonus amount at target would be $190,000, for total
annual earnings of $570,000. For the initial fiscal year of your employment
following your start date, your bonus will be prorated based upon the actual
duration of your participation in the program, assuming continued employment
through the end of the fiscal year.


Long-term Incentive Compensation
Your position entitles you to participate in J.C. Penney’s Long-Term Incentive
Compensation Program. Long-term incentive awards are made on an annual basis,
typically in the first quarter, and are subject to approval by the Human
Resources and Compensation Committee (“HRCC”) of the Board of Directors. Each
year, the HRCC determines the amount and type of awards that will be delivered
in the annual grant. Award amounts are determined by position and individual
performance. Past awards have consisted of stock options, TBRSUs, and/or
performance-based restricted stock units.  












__________________________
1 Depending on your organization, you may be employed by J. C. Penney
Corporation, Inc., or one of its subsidiaries, (e.g., JCP Logistics, Inc., J. C.
Penney Purchasing Corporation, JCP Procurement, Inc. or JCPenney Puerto Rico,
Inc).

1





--------------------------------------------------------------------------------



Relocation
To assist with your move, attached is a summary of the relocation benefits
provided by JCPenney.   Upon acceptance of the offer and clear background
check, JCPenney will initiate your relocation with our provider Altair Global
Relocation.   To ensure your move is as smooth as possible, Altair will contact
you directly to administer the relocation benefits.  Before any benefits can be
initiated, Associate will be required to acknowledge 12-month payback agreement
(administered by Altair).   


Benefits
We offer a comprehensive benefits package. A listing of our benefits programs is
attached.


The terms and conditions of this offer letter supersede any previous
representations concerning any terms or conditions of your employment with J.C.
Penney.  Additionally, this offer, including referenced agreements, is governed
by the federal and state law of the State of Texas, without regard to choice of
law provisions of any other state. While we are confident that we will have a
mutually beneficial employment relationship, employment with J.C. Penney is
voluntary and at-will and does not create a contract for employment. Under this
relationship, J.C. Penney may, at any time, decide to end an individual’s
employment with or without cause, prior notice or discipline at J.C. Penney’s
sole discretion. Likewise, any employee is free to end his or her employment at
any time for any reasons with or without notice. Nothing in this offer or any
attached agreement is intended to alter the at-will employment relationship.


Other Terms and Conditions
This offer of employment and your continued employment with J.C. Penney are
expressly contingent upon J.C. Penney receiving the following:


•
I-9 Required documentation - Please remember to bring documentation to support
the I-9 Statement that shows your eligibility to work in the United States. A
list of acceptable documents is attached for your review. There is no need to
print this form out, but please use as reference. You will complete this form
electronically on your first day.



•
Acceptable results from a background investigation. 



•
Your signature agreement to respect confidential information (this agreement is
attached to your offer letter).



•
Your signature agreement to participate in the J.C. Penney Binding Arbitration
Program. This agreement can be found at
www.jcpenney.net/associate_arbitration_agreement. You will sign this document
electronically on your first day of employment.



•
Your signature agreement to certify your compliance with J.C. Penney’s Statement
of Business Ethics. The Statement of Business Ethics can be found at
http://phx.corporate-ir.net/External.File?item=UGFyZW50SUQ9MTQyNjY0fENoaWxkSUQ9LTF8VHlwZT0z&t=1.
You will sign the associated Certificate of Compliance on your first day of
employment.



•
Satisfactory assurance that you are not subject to any non-compete or other
restrictive covenant that could impair your ability to perform the job
responsibilities of the position you are offered or could subject the company to
potential liability.  If you are subject to any such restrictions, please
provide us with a copy of relevant documents at your earliest convenience.




2





--------------------------------------------------------------------------------



Please confirm your acceptance of this offer by signing below and returning the
signed offer letter along with signed agreements to Brynn Evanson
(bevanson@jcp.com), EVP Human Resources.


We are excited about the opportunity to work with you and welcome you to the
J.C. Penney team!  I look forward to partnering with you as we work to return to
profitable growth.


Regards,


/s/ Ed Record


Ed Record
Chief Financial Officer


J.C. Penney
6501 Legacy Drive
Plano, TX, 75024
www.jcpenney.com


My signature acknowledges that I am accepting your offer of employment as
outlined in the offer letter. I acknowledge that this is not a contract of
employment.


Name (Print):    Andrew S. Drexler        


Signature:    /s/ Andrew S. Drexler        


Date:        5/15/2015            

3





--------------------------------------------------------------------------------



[letteragreementimage1a01.jpg]




J.C. Penney Company, Inc.
Agreement to Respect Confidential Information
 
 
Congratulations and welcome to J.C. Penney!  We are pleased and excited that you
have agreed to join our team.  With your help, we will accelerate our growth
from a top performer to the industry leader.
 
While you have been hired based on your prior accomplishments and experiences,
we ask that you do not bring any confidential business information with you from
any prior employer(s). Confidential information is information that may be
marked as “confidential”, “proprietary” or “privileged” or any other business
information that may not be known by the public.  While bringing such
information to J.C. Penney may seem innocent, it is a violation of our Statement
of Business Ethics to do so - a violation at which can result in disciplinary
action up to and including termination of your employment. Further, doing so can
expose both you and J.C. Penney to civil and criminal liability.
 
The type of confidential information that should not be shared with us is the
same type of information that J.C. Penney would not want you to share with our
competitors.  If you have any questions whether the information you have from
any prior employer(s) is confidential information, please contact your Human
Resources Representative to discuss.         


  
Please sign below to acknowledge your understanding and agreement. 
  
Name (Print):    Andrew S. Drexler        


Signature:    /s/ Andrew S. Drexler        


Date:        5/15/2015            



4





--------------------------------------------------------------------------------



[letteragreementimage1a01.jpg]




J. C. Penney Corporation, Inc.
Sign-On Bonus Agreement


In addition to your base salary, you will receive a one-time sign-on bonus in
the amount of $300,000 less applicable taxes, within 60 days of your date of
hire.


By accepting this bonus and signing the agreement below, if you voluntarily
terminate your employment with J.C. Penney Corporation, Inc. (“J.C. Penney”)
Your offer of employment is with J. C. Penney Corporation, Inc. or one of its
subsidiaries. or your employment is terminated for cause, including
specifically, a breach of any of J.C. Penney’s policies, practices, procedures
or Statement of Business Ethics as determined by J.C. Penney, within 24 months
of your start date, you agree to reimburse J.C. Penney for a pro-rata portion of
the sign-on bonus according to the following:


•
The amount of the sign-on bonus you will be required to reimburse J.C. Penney
will be determined by multiplying the portion of the sign-on bonus you received
by a fraction

◦
The numerator of which is the number of whole calendar months that remain
between the date of your termination and the second anniversary of your start
date

◦
The denominator of which is 24

•
You will not be required to reimburse J.C. Penney for any portion of your
sign-on bonus if your employment is involuntarily terminated by J.C. Penney for
any reason other than for cause, or if your employment is terminated as a result
of your death or disability.



To the extent permitted by law, team member agrees that J.C. Penney may deduct
reimbursement payments from team member’s final paycheck and/or vacation payout.
If reimbursement payments are not timely paid, J.C. Penney shall be entitled to
recover reasonable collection agency fees and attorney's fees incurred by J.C.
Penney because of such noncompliance. Nothing in this agreement is intended to
alter the at-will employment relationship between you and J.C. Penney.
 
Name (Print):    Andrew S. Drexler        


Signature:    /s/ Andrew S. Drexler        


Date:        5/15/2015            
 
































__________________________
2 Your offer of employment is with J. C. Penney Corporation, Inc. or one of its
subsidiaries.

5



